Citation Nr: 0900039	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disability, claimed as gastric problems, to 
include as due to undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dizziness, also claimed as loss of balance and vertigo, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for loss of muscle 
control, to include as due to undiagnosed illness.

4.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991, with service in the Southwest Asia theater during the 
Persian Gulf War from January 1991 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The veteran also requested a decision review officer (DRO) 
hearing in connection with the current claims.  The hearing 
was scheduled for April 2006, but the veteran failed to 
report for the hearing and made no attempt to reschedule the 
hearing.  Thus, the Board finds that the veteran's request 
for a hearing is withdrawn.

The issues of whether new and material evidence was submitted 
to reopen a claim of entitlement to service connection for 
dizziness, also claimed as loss of balance and vertigo, to 
include as due to undiagnosed illness, and entitlement to 
service connection for loss of muscle control, to include as 
due to undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The RO denied service connection for abdominal pain, 
heartburn, diarrhea, and other stomach problems, to include 
as due to undiagnosed illness, in December 1997.  The veteran 
did not appeal this decision and, therefore, this decision is 
final.

2.  The evidence received subsequent to the December 1997 RO 
decision includes VA and private treatment records; this 
evidence does not raise a reasonable possibility of 
substantiating the claim for service connection.

3.  The competent and probative evidence of record does not 
show that the veteran has a disability manifested by memory 
loss.


CONCLUSIONS OF LAW

1.  The RO's December 1997 decision denying service 
connection for abdominal pain, heartburn, diarrhea, and other 
stomach problems, to include as due to an undiagnosed 
illness, is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).

2.  No new and material evidence has been presented since the 
December 1997 decision denying the veteran's attempt to 
reopen a service connection claim for a gastrointestinal 
disability; thus, this claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for entitlement to service connection for a 
claimed disability manifested by memory loss, to include as 
due to undiagnosed illness, are not met.  38 U.S.C.A. § 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gastrointestinal Disability 

The veteran was originally denied service connection for a 
gastrointestinal disability, claimed as heartburn, to include 
as due to undiagnosed illness in a rating decision dated 
January 1996.  Following the submission of additional 
evidence, the RO issued another rating decision in December 
1997.  The RO again denied the veteran's claim of service 
connection for "abdominal pain, heartburn, diarrhea, and 
other stomach problems," to include as due to undiagnosed 
illness, on the basis that the veteran's disability was 
neither incurred in nor caused by service.  The RO also found 
that there was no evidence of chronic undiagnosed illness.  
The veteran was notified of this decision that same month and 
did not appeal.  Thus, this decision is final.

The veteran filed the current claim to reopen in March 2005.  
The RO denied the veteran's claim in the July 2005 rating 
decision currently on appeal on the basis that no new and 
material evidence was submitted.  The RO also noted that the 
veteran's gastrointestinal disability was the result of a 
known diagnosis (i.e., gastroesophageal reflux disease) which 
was neither incurred in, nor caused or aggravated by service.  
The veteran timely perfected this appeal.   

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The evidence received subsequent to the December 1997 RO 
final decision is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board concludes that new and material evidence has not been 
submitted in this case.  

The evidence of record at the time of the December 1997 RO 
final decision consisted of the veteran's service treatment 
records (STRs), post-service VA and private treatment 
records, as well as lay statements.  The evidence now of 
record includes additional VA and private treatment records 
in support of his claim.

The veteran sought VA care for mild persistent asthma, 
allergic rhinitis, GERD, and sleep apnea in August 2002.  The 
examiner noted that the veteran continued to experience 
symptoms of GERD which were treated by Omeprazole.  The 
examiner further opined that the veteran's GERD was "most 
likely" related to his sleep apnea.

In October 2003, the veteran presented to a VA medical 
facility for treatment of various ailments.  A review of 
systems was negative for any gastrointestinal disabilities.  
Upon physical examination, the veteran's abdomen was non-
tender, non-distended, soft, and "depressible," with bowel 
sounds present in all quadrants.  No masses or organomegaly 
were noted at that time.  The impression was intermittent 
gastroesophageal reflux disease (GERD).  A follow-up VA 
treatment note dated January 2004 found the veteran to have 
reflux symptoms two to three times per week.

The veteran was also afforded a VA Compensation and Pension 
(C&P) Examination in May 2005 for the purpose of ascertaining 
the nature and etiology of any and all disabilities related 
to his service during the Persian Gulf War.  The examiner 
reviewed the veteran's claims file as well as VA treatment 
records.  The veteran stated that he had "gastric 
problems," to include a burning sensation in his stomach 
since he was stationed in the Southwest Asia theater of 
operations during the Persian Gulf War.  The veteran reported 
that his symptoms were worse at night, but that they did not 
affect his ability to work.  The veteran also stated that he 
was prescribed Omeprazole for management of his reflux 
symptoms.  Upon physical examination, the veteran was noted 
to be overweight, but an examination of the veteran's abdomen 
revealed no abnormalities.  The impression was "clinical 
evidence of gastroesophageal reflux disease, in treatment."  

The Board notes that private records have been associated 
with the veteran's claims file since the December 1997 RO 
final decision.  However, these private records are unrelated 
to the current claim.

Given the evidence of record, the Board concludes that a 
claim of entitlement to service connection for a 
gastrointestinal disability, to include as due to undiagnosed 
illness, cannot be reopened.  As noted above, the veteran's 
service connection claim was denied in December 1997 on the 
basis that (1) there was no evidence of a chronic undiagnosed 
disability; and (2) there was no evidence that the veteran's 
gastrointestinal disability was either incurred in or caused 
by service.  Thus, the evidence received subsequent to the 
December 1997 RO final decision must relate to these facts.
    
The Board acknowledges that the veteran submitted "new" 
evidence (i.e., evidence not previously submitted to agency 
decision-makers), but this evidence was not "material" 
evidence in that by itself or when considered with previous 
evidence of record, the evidence related to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156. 
  
The evidence of record received since December 1997 does not 
reflect objective indications of a qualifying chronic 
disability under 38 C.F.R. § 3.317 (2008).  Service 
connection may be established for a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead resulted from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011.  38 C.F.R. § 3.317(a)(1).  

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

Although an undiagnosed illness or a medically unexplained 
chronic multi-symptom illness includes signs or symptoms 
involving the gastrointestinal system, 38 C.F.R. § 3.317 
makes clear that there must be at least some objective 
evidence perceptible to an examining physician and other, 
non-medical factors that are capable of independent 
verification.  Moreover, an undiagnosed illness by definition 
is a condition that by history, physical examination, and 
laboratory tests cannot be attributed to a known clinical 
diagnosis.   

In this case, however, the competent medical evidence of 
record showed that the veteran was diagnosed as having GERD.  
Furthermore, an August 2002 VA examiner found that the 
veteran's GERD was "most likely" due to his non-service-
connected sleep apnea.  Accordingly, the Board concludes that 
the veteran's service connection claim for a gastrointestinal 
disability, to include as due to undiagnosed illness, cannot 
be reopened on a presumptive basis. 
  
The Board has also considered the possibility of reopening 
the veteran's claim for service connection on a direct basis.  
Entitlement to service connection on a direct basis requires 
a finding that there is a current disability that has a 
relationship to an in-service injury or disease.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2008). 

In August 2002, a VA examiner found that the veteran's GERD 
was "most likely" the result of his non-service-connected 
sleep apnea.  Therefore, although the veteran has a currently 
diagnosed gastrointestinal disability, there is no evidence 
of record, aside from the veteran's own statements, linking 
the gastrointestinal disability to the veteran's period of 
service.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
veteran is capable of observing gastrointestinal symptoms 
such as stomach pain or burning sensations, but the veteran 
is not competent (i.e., professionally qualified) to offer 
an opinion as to the cause of his gastrointestinal 
disability.  Accordingly, the Board finds that the criteria 
for reopening a claim of entitlement to service connection 
for a gastrointestinal disability are not met under any 
theory of causation.  Thus, the veteran's claim is not 
reopened.  

II.  Memory Loss 

The veteran in this case contends that he is entitled to 
disability compensation for memory loss.  In particular, the 
veteran asserts that this condition is related to service, or 
in the alternative, is due to undiagnosed illness given his 
service in the Southwest Asia theater during the Persian Gulf 
War.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  See 
Hickson, supra; 38 C.F.R. § 3.303(a). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).
  
Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) 
(2008).  A "Persian Gulf veteran" is one who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317(d).  

There are three types of "qualifying chronic disabilities" 
for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed 
illness; (2) a medically unexplained chronic multi-symptom 
illness defined by a cluster of signs or symptoms (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome); or (3) a diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As noted above, the veteran had active service from November 
1990 to May 1991, with service in the Southwest Asia theater 
during the Persian Gulf War from January 1991 to May 1991.  
Therefore, he is a "Persian Gulf veteran" as defined by 38 
C.F.R. § 3.317.

The Board has reviewed the evidence of record.  The veteran's 
service treatment records (STRs) are negative for a diagnosis 
of or treatment for memory loss.

The first pertinent post-service evidence of record is dated 
March 1995.  The veteran participated in the Persian Gulf 
Registry Program at that time and reported episodes of 
forgetfulness, among other subjective complaints, at the time 
of the examination.  However, no neuropsychiatric 
abnormalities were found upon examination.  

Associated with the veteran's claims file is a statement from 
his mother dated August 1996 in support of the current claim.  
According to her, the veteran experienced various physical 
ailments since returning from the Southwest Asia theater of 
operations, to include frequent muscular pain, physical 
exhaustion and trembling, and fainting with periodic loss of 
consciousness.

In September 1996, the veteran's wife submitted a statement 
in support of the current claim.  The veteran's wife stated 
that the veteran experienced a host of physical symptoms 
since returning from the Southwest Asia theater of 
operations, to include severe headaches with loss of 
consciousness.  

In January 1997, the veteran underwent a VA psychiatric C&P 
examination.  The veteran reported having episodes of 
forgetfulness, especially at work.  It was noted that the 
veteran was a police officer.  Following a mental status 
examination, the examiner determined that the veteran "does 
not seem to have a defined psychological diagnosis at this 
time."

In May 2005, the veteran underwent another VA C&P examination 
for the purpose of ascertaining the nature and etiology of 
any and all disabilities related to his service during the 
Persian Gulf War.  The veteran reported a host of problems, 
to include memory loss.  In particular, the veteran reported 
difficulty "remembering things," and he indicated that he 
had intermittent episodes of getting lost while driving.  The 
examiner conducted a neurological examination in which he 
described the veteran's neurological functioning, to include 
both long-term and short-term memory, as "grossly intact."  
Likewise, a psychiatric evaluation conducted at that time was 
unremarkable.  

Although the examiner found no gross neurological 
abnormalities at the time of the examination, the examiner 
recommended that the veteran undergo additional neurological 
testing, particularly in light of the veteran's continued 
complaints of "intermittent deficits" as well as an 
"abnormal" magnetic resonance imaging scan taken in 
December 2003.  The December 2003 brain MRI report showed a 
"focal area of T2-hyperintense signal in the periventricular 
and subcortical white matter of both cerebral hemisphere."  
The report further indicated that in light of the veteran's 
age, differential considerations included a demyelinating 
process such as multiple sclerosis and chronic small vessel 
ischemia with a "superimposed infarct."  No evidence of 
"acute infarct" was noted.

A follow-up VA neurological C&P examination was conducted in 
November 2007.  Fundoscopic, mental status, and cerebellar 
examinations were normal, and no evidence of chorea was 
found.  The impression was migraine headaches without aura.  
The examiner also offered various differential diagnoses 
based on a brain MRI taken at the time of the examination, 
including small vessel disease, and/or a demyelinating 
process such as multiple sclerosis or vasculitis.
 
Given the evidence of record, the Board finds the 
preponderance of the evidence is against a finding of service 
connection in this case on either a direct or presumptive 
basis.  

The evidence of record does not reflect objective indications 
of a qualifying chronic disability in this case under 38 
C.F.R. § 3.317.  Aside from the veteran's own statements, 
there is no in-service or post-service medical evidence of 
record documenting memory loss or a disability manifested by 
memory loss.  Although an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness includes 
neurological and/or neuropsychological signs or symptoms, 38 
C.F.R. § 3.317 makes clear that there must be at least some 
objective evidence perceptible to an examining physician and 
other, non-medical factors that are capable of independent 
verification.  Moreover, an undiagnosed illness by definition 
is a condition that by history, physical examination, and 
laboratory tests cannot be attributed to a known clinical 
diagnosis.   

Here, the evidence of record includes numerous VA treatment 
records, as well as multiple VA examinations.  Although the 
veteran reported being forgetful and/or having memory loss on 
more than one occasion to VA examiners, there is no objective 
evidence perceptible to an examining physician and other, 
non-medical factors that are capable of independent 
verification.  Furthermore, the veteran's subjective 
complaints of memory loss are not supported by the objective 
evidence of record.  VA neurological examinations conducted 
in May 2005 and November 2007 were essentially normal, and in 
May 2005, the VA examiner made a specific finding in which it 
was determined that the veteran's short and long-term memory 
was grossly intact.  

Accordingly, the Board concludes that the veteran's service 
connection claim for memory loss due to undiagnosed illness 
must be denied on a presumptive basis. 

While the Board finds that the veteran is unable to 
substantiate his service connection claim on a presumptive 
basis, the Board is obligated to consider the veteran's claim 
on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) (holding that the veteran was not precluded under 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act from establishing service connection with proof 
of direct actual causation).  However, where the issue 
involves a question of medical causation, competent evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As noted above, the veteran's STRs were negative for any 
diagnosis of or treatment for memory loss or a disability 
manifested by memory loss, and there is no post-service 
clinical evidence documenting such a condition.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Layno and 
Buchanan, supra.  However, the Court has also held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability that may be 
related to service.  See Espiritu and Jandreau, supra.  Here, 
the veteran is capable of reporting that he has difficulty 
"remembering things," or that he occasionally gets lost 
when driving, but the veteran is not competent (i.e., 
professionally qualified) to diagnose a disability manifested 
by memory loss or to offer an opinion as to the cause of this 
claimed condition.

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a current disability 
manifested by memory loss.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim). 

As previously stated, entitlement to service connection on a 
direct basis requires a finding that there is a current 
disability that has a relationship to an in-service injury 
or disease.  In the instant case, there is no competent 
medical evidence showing a current medical diagnosis of a 
disability manifested by memory loss.  Therefore, the Board 
concludes that the veteran's claim for direct service 
connection must be denied in the absence of any current 
clinical evidence confirming the presence of the claimed 
disability.  Accordingly, the Board finds that the criteria 
for entitlement to service connection for memory loss, to 
include as due to undiagnosed illness are not met under any 
theory of causation.  Thus, the veteran's claim is denied.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  




Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

With regard to the veteran's new and material evidence issue, 
the VCAA duty to notify was satisfied by way of a letter sent 
to the veteran in April 2005 that fully addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.  
In particular, the letter described what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  The notice letter also explained what 
kinds of evidence which would overcome the prior 
insufficiencies.  The veteran was also provided with notice, 
in April 2006, of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal.  The Board notes that the veteran's claim was 
subsequently readjudicated following the April 2006 notice by 
way of a supplemental statement of the case issued in January 
2008.

With regard to the veteran's service connection claim, the 
Board finds that the veteran was not provided proper VCAA 
notice.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring a veteran 
to demonstrate prejudice as a result of any notice error was 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48-9 (2008) ("[a]ctual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the veteran's service connection for memory 
loss, to include as due to undiagnosed illness, did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

The Board notes that the veteran received VCAA notice in 
April 2005 prior to the to the initial AOJ decision in this 
matter.  The notice letter informed the veteran of what 
evidence was required to substantiate the claim on a direct 
basis and of the veteran's and VA's respective duties for 
obtaining evidence.  The letter also provided some, albeit 
incomplete, information regarding the information and 
evidence needed to substantiate a claim based on service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  For example, the veteran was advised to submit 
certain kinds of medical and non-medical evidence such as 
service treatment records, doctor's statements, hospital 
reports, laboratory findings, and diagnostic results, as well 
as personal statements related to any changes in attitude, 
physical appearance, or physical ability.  The veteran was 
also encouraged to submit buddy statements from fellow 
service members in support of his undiagnosed illness claim.

The Board also notes that the veteran has made specific 
arguments during the pendency of the appeal in which he 
attempted to link his memory loss to his period of service 
during the Persian Gulf War.  Moreover, the veteran was 
provided with notice, via the February 2006 statement of the 
case, of the information and evidence needed to substantiate 
a claim based on service in the Southwest Asia theater of 
operations during the Persian Gulf War.  Given his 
contentions and the evidence of record, the veteran has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
service connection claim.  Thus, the purpose of the notice, 
to ensure that he had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
because he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  

Moreover, based on the notices provided to the veteran, the 
Board finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate his claim.  The veteran was also provided with 
notice, via a March 2006 letter, of the information and 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal. The veteran's 
claim was subsequently readjudicated following the April 2006 
notice by way of supplemental statement of the case issued in 
January 2008.

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issues has been obtained.  
The veteran's service treatment records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded numerous VA examinations 
in this case.  Accordingly, the Board finds that VA has 
complied, to the extent required, with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a gastrointestinal disability, to 
include as due to undiagnosed illness, has not been 
presented.

Service connection for memory loss, to include as due to 
undiagnosed illness, is denied.


REMAND

III.  Dizziness

The RO originally denied the veteran's claim of entitlement 
to service connection for dizziness, to include as due to 
undiagnosed illness, in a rating decision dated September 
1995.  Following the submission of additional evidence, the 
RO issued another rating decision in January 1996.  The RO 
again denied the veteran's claim of entitlement to service 
connection for dizziness, to include loss of balance, on the 
basis that the veteran's disability was neither incurred in 
nor caused by service.  The RO also found that the veteran's 
disability was not manifest to a compensable degree within 
the requisite period of time after the last date of service 
in the Southwest Asia theater.  The veteran was notified of 
this decision that same month and did not appeal.  Thus, this 
decision is final.

The veteran submitted a statement to VA in March 2005 which 
he sought service connection for dizziness.  In particular, 
the veteran indicated that he was exposed to "neurotoxins" 
during his service in the Southwest Asia theater of 
operations.  The RO denied the veteran's claim in the July 
2005 rating decision currently on appeal.  The veteran was 
notified of this decision that same month and timely 
perfected an appeal. 

However, the Board's review of the claims file reveals that 
additional action is required pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court established significant new 
requirements with respect to the content of the duty-to-
inform notice which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify the veteran of the evidence and information that is 
necessary to reopen the claim and VA must notify the veteran 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the veteran.  In addition, the Court held 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran was provided a VCAA notification letter 
in April 2005, but it did not meet the requirements set forth 
in Kent as it did not explain, in terms of his specific case, 
the evidence which would overcome the prior insufficiencies.  
Therefore, a remand is required.    

IV.  Loss of Muscle Control

The veteran also contends that he has a disability that is 
manifested by loss of muscle control and this disability is 
related to service.  The veteran also asserts, in the 
alternative, that his disability is due to his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The Board has reviewed the evidence of record, and 
regrettably, a remand is required for additional evidentiary 
development.

The Board notes that the veteran was afforded numerous VA 
examinations in connection with the current claim.  For 
instance, the veteran reported subjective complaints of 
generalized weakness in February 1997.  A neurological 
examination conducted at that time was normal.

In October 2003, the veteran reported having episodes of non-
specific left arm weakness over the course of several months.  
These episodes, according to the veteran, lasted several 
minutes.  A neurological examination was negative for any 
abnormalities.  The examiner sought to rule out a transient 
ischemic attack (TIA).

In May 2005, the veteran underwent a VA C&P examination for 
the purpose of ascertaining the nature and etiology of any 
and all disabilities related to his service during the 
Persian Gulf War.  The veteran reported having a host of 
problems, to include loss of muscle control.  The veteran 
indicated that he had muscle pain in the left costal area, 
legs, face, and eyelids that began approximately two months 
after returning from the Southwest Asia theater of 
operations.  Both neurological and psychiatric examinations 
were normal and the examiner found no evidence of muscle 
atrophy.  The examiner also described the veteran's muscle 
strength as 5/5 in all muscle groups bilaterally.  

Although the examiner found no gross neurological 
abnormalities at the time of the examination, the examiner 
recommended that the veteran undergo additional neurological 
testing, particularly in light of the veteran's continued 
complaints of "intermittent deficits" as well as an 
"abnormal" magnetic resonance imaging scan taken in 
December 2003.  The December 2003 brain MRI report showed a 
"focal area of T2-hyperintense signal in the periventricular 
and subcortical white matter of both cerebral hemisphere."  
The report further indicated that in light of the veteran's 
age, differential considerations included a demyelinating 
process such as multiple sclerosis and chronic small vessel 
ischemia with a "superimposed infarct."  No evidence of 
"acute infarct" was noted.

A follow-up VA neurological C&P examination was conducted in 
November 2007. A motor examination was within normal limits, 
but the examiner noted decreased sensation to light touch and 
pinprick in the left hemibody.  Additional testing revealed 
normal vibratory and position sense as well as normal 
reflexes.  Fundoscopic, mental status, and cerebellar 
examinations were normal, and no evidence of chorea was 
found.  The examiner also offered various differential 
diagnoses based on a brain MRI taken at the time of the 
examination, including small vessel disease, and/or a 
demyelinating process such as multiple sclerosis or 
vasculitis.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  

The veteran was afforded a VA examination in this case in 
November 2007.  At that time, the examiner noted evidence of 
decreased sensation to light touch and pinprick in the left 
hemibody.  Unfortunately, the examiner failed to express an 
opinion regarding the nature and etiology of this condition 
and its relationship to service, if any.  As such, the RO 
should return the veteran's claims file to the VA examiner 
who conducted the November 2007 VA examination.  If this 
examiner is available, the examiner is asked to provide an 
addendum in which he indicates whether the veteran's 
condition is attributable to a known clinical diagnosis.  If 
the examiner is unavailable, the same question should be 
asked of a different examiner.

Pursuant to the Veterans Claims Assistance Act (VCAA), the 
veteran should also be provided with complete notification of 
the information and evidence needed to substantiate service 
connection for loss of muscle control, to include as due to 
undiagnosed illness. 
  
The veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
November 6, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  In 
particular, the veteran should be 
informed of the information and evidence 
necessary to substantiate a service 
connection claim for loss of muscle 
control, to include as due to 
undiagnosed illness.  

The RO should also send a duty-to-inform 
notice regarding the request to reopen 
the claim of service connection for 
dizziness, also claimed as loss of 
balance and vertigo, to include as due 
to undiagnosed illness.  The notice 
letter must describe the elements 
necessary to establish service 
connection for the disability on both 
direct and presumptive bases and must 
describe what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials.  The notice 
letter should also explain, in terms of 
his specific case, the evidence which 
would overcome the prior 
insufficiencies.  The veteran should 
then be afforded an appropriate period 
of time to respond.

2.  The RO should contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records pertaining to the veteran that 
are dated from November 6, 2007 to the 
present.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the 
course of the remand, provided that the 
veteran completes the required 
authorization forms.

3.  After the above development is 
completed, the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to 
undergo an examination to assess the 
nature and etiology of the veteran's 
claimed disability manifested by loss of 
muscle control.  The claims folder and a 
copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the RO should return the 
veteran's claims file to the VA examiner 
who conducted the November 2007 VA 
examination.  If this examiner is 
available, the examiner is asked to 
provide an addendum in which he 
expresses an opinion as to whether the 
veteran's decreased sensation in the 
left hemibody is attributable to a known 
clinical diagnosis.  If so, the examiner 
should indicate whether the veteran's 
condition is at least as likely as not 
(i.e., 50 percent or greater 
possibility) related to the veteran's 
period of active service, and 
specifically to his service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  The 
examiner must provide a complete 
rationale for any stated opinion.

If and only if the examiner is 
unavailable, the veteran should be 
scheduled for a Gulf War Guidelines 
Examination, with particular emphasis 
on the neuromuscular system.  The 
examiner is asked to identify any and 
all neuromuscular disabilities, to 
include loss of muscle control.  If no 
such disabilities are present, the 
examiner is asked to comment on the 
November 2007 VA examination report. 

If the examiner determines that the 
veteran has a neuromuscular disability, 
the examiner is asked to indicate 
whether the disability is attributable 
to a known clinical diagnosis.  If so, 
the examiner is then asked to express an 
opinion as to whether the veteran's 
neuromuscular disability is at least as 
likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's period of active service, and 
specifically to his service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  The 
examiner must provide a complete 
rationale for any stated opinion.
     
4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


